[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal. Defendant-appellant, Greg D. Brown, pleaded guilty to one misdemeanor count of falsification in violation of R.C. 2921.13(A)(8). The Madison School District hired Brown as a full-time teacher after he tendered a counterfeit Ohio teaching certificate indicating he was a certified high school teacher. Brown taught and was paid as a teacher for five and one-half months before his true status was discovered and he resigned his position.
The trial court's sentence included an order of restitution for $16,773.48, representing the total amount of salary and benefits the Madison School District paid to Brown.
As his sole assignment of error, Brown claims the trial court erred in ordering him to pay restitution to the school district.
The assignment of error is well-taken and sustained.  R.C. 2929.21(E) only provides for restitution in misdemeanor cases for property damage resulting from the commission of a theft offense. Falsification is not a theft offense.  Accordingly, restitution is not a statutorily authorized sanction under R.C. 2921.13 for the commission of the misdemeanor offense of falsification.  See State v. Bunton (Apr. 3, 2000), Tuscarawas App. No. 1999AP050035, unreported.
The trial court's order of restitution is hereby reversed and vacated.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
  __________________________________ William W. Young, Presiding Judge
Anthony Valen, Judge and James E. Walsh, Judge.